An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1269
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                      Transylvania County
                                              Nos. 11CRS050972,
JUSTIN DULUS CASE,                                 11CRS050979-80,
     Defendant.                                    11CRS052101, 12CRS052184,
                                                   12CRS050115


      Appeal by defendant from Judgments entered on or about 30

May   2013    by    Judge    Alan    Z.    Thornburg      in   Superior     Court,

Transylvania County.        Heard in the Court of Appeals 7 May 2014.


      Attorney General Roy A. Cooper III, by Assistant Attorney
      General Sherri Horner Lawrence, for the State.

      Michael E. Casterline, for defendant-appellant.


      STROUD, Judge.


      Justin Case (“defendant”) appeals from judgments entered

after a Transylvania County jury found him guilty of indecent

liberties with a child. We find no error.

                                I.     Background

      On 11 February 2013, defendant was indicted in Transylvania

County for taking indecent liberties with a child. Defendant
                                       -2-
pled not guilty and proceeded to jury trial on 29 May 2013. At

trial the evidence tended to show the following:

       On 21 October 2012, Kara and Sam were living together along

with    Kara’s   two     children—Jada,      age    3,    and    Robby,    age    1.1

Defendant is Sam’s uncle and had previously dated Kara’s sister.

At the time, defendant was 22 years old. Kara and Sam invited

defendant over to their house for a cookout.                    Defendant brought

a six-pack of beer with him. Kara and Sam only saw him drink one

or two of the beers.2 Sam and defendant also smoked one “joint”

of marijuana that evening.

       After   dinner,    which     defendant      did   not    eat,   Kara,     Sam,

defendant, and the children sat down to watch cartoons.                          Kara

and Sam were resting in a recliner, while Jada was on a covered

pallet on the floor. Kara, Sam, and the children fell asleep

while   watching   TV.       Kara    had   offered       defendant     their   extra

bedroom to sleep in, but by the time they fell asleep, defendant

was still awake. He did not sleep in the spare bedroom.

       Around 1 or 2 a.m., Kara woke up and saw defendant sitting

on the couch. He was leaning over and rubbing Jada—who was still

1
  We will refer to all four individuals by pseudonyms to protect
their privacy.
2
   At trial, both Kara and Sam testified that defendant had
consumed two beers at most, but Sam had previously told an
investigating officer that defendant may have consumed a six-
pack.
                                          -3-
asleep—on her “private areas.”                  Kara started screaming, which

woke up Sam. Sam did not see defendant touching Jada, but he did

see defendant pull his hand away from her.                      Kara immediately

woke the children and took them into another room. Defendant

repeatedly said, “I’m sorry, I’m sorry.”                      When Sam asked him

what he was doing, defendant responded, “[I]t was versity. It’s

versity. I’m sorry. I’m sorry.” Sam did not know what defendant

meant by “versity.”          Sam led defendant out of the house, then

pushed him off the front porch. Sam threw the four beers that

remained of defendant’s six-pack at defendant.                    Defendant left

the scene on foot shortly before police arrived.

      Defendant decided not to present any evidence in his own

defense. He submitted a written request that the trial court

include an instruction on voluntary intoxication and submitted a

proposed instruction that largely tracked the language of the

pattern jury instruction.               The trial court refused to give the

instruction.

      The jury found defendant guilty of indecent liberties with

a   child.    At    the   time     of    the    conviction,    defendant   was   on

probation     for    a    number    of    prior    offenses.    The   trial   court

revoked his probation and activated his sentences in those other

cases.       The various convictions were consolidated into three
                                              -4-
judgments—two for the prior offenses and one for the indecent

liberties        conviction.      The    court      sentenced    defendant           to   25-39

months     imprisonment          for    the     first      judgment,       a    consecutive

sentence of 16-29 months imprisonment for the second judgment,

and   a    split    sentence       for    the       indecent    liberties       conviction

consisting of 21-35 months imprisonment, suspended for 30 months

of supervised probation,                 with 8 months active imprisonment.

Defendant gave notice of appeal in open court.

                           II.    Voluntary Intoxication

      Defendant argues that the trial court erred in refusing to

instruct the jury on the defense of voluntary intoxication. We

disagree.

      Defendant          specifically          requested        an     instruction           on

voluntary intoxication in writing and at the charge conference,

but the trial court refused to give the requested instruction.

“Properly preserved challenges to the trial court’s decisions

regarding        jury    instructions         are    reviewed    de    novo[]        by    this

Court.” State v. King, ___ N.C. App. ___, ___, 742 S.E.2d 315,

319   (2013)      (citation      and     quotation      marks    omitted).        “A      trial

court     must    give    a   requested       instruction       if    it   is    a    correct

statement of the law and is supported by the evidence.” State v.

Riley,     154    N.C.    App.    692,     697,      572   S.E.2d     857,      860       (2002)
                                 -5-
(citation and quotation marks omitted).       It is undisputed that

the proposed instruction was a correct statement of law. The

only   question   is   whether    an   instruction   on   voluntary

intoxication was warranted by the evidence.

          The crime of taking indecent liberties with
          a minor is a specific intent crime. A
          specific intent crime requires the State to
          prove that defendant acted willfully or with
          purpose in committing the offense. . . .
          Where a crime requires a showing of specific
          intent, voluntary intoxication may be a
          defense to the criminal charge.

State v. Merrell, 212 N.C. App. 502, 505-06, 713 S.E.2d 77, 79-

80 (2011) (citations and quotation marks omitted).

          It is well established that an instruction
          on voluntary intoxication is not required in
          every case in which a defendant claims that
          he [committed a specific intent crime] after
          consuming     intoxicating    beverages   or
          controlled substances. Evidence of mere
          intoxication    is   not   enough   to  meet
          defendant’s burden of production. Before the
          trial court will be required to instruct on
          voluntary    intoxication,   defendant  must
          produce substantial evidence which would
          support a conclusion by the trial court that
          at the time of the crime for which he is
          being tried defendant’s mind and reason were
          so completely intoxicated and overthrown as
          to render him utterly incapable of forming
          [specific   intent].   In  absence   of some
          evidence of intoxication to such degree, the
          court is not required to charge the jury
          thereon.
                                                -6-
State v. Kornegay, 149 N.C. App. 390, 395, 562 S.E.2d 541, 545

(citations       and    quotation         marks       omitted),         app.    dismissed      and

disc. rev. denied, 355 N.C. 497, 564 S.E.2d 51 (2002).

    Here,        there      was    not     sufficient         evidence         to    warrant   an

instruction on voluntary intoxication. Defendant only points to

two pieces of evidence in support of his argument: (1) his use

of a nonsense word, “versity,” when confronted by Sam, and (2)

the fact that Sam was able to throw him off the porch. These

facts   do   not       come    close       to     showing         that    defendant     was     so

intoxicated that “defendant’s mind and reason were so completely

. . . overthrown as to render him utterly incapable of forming

[specific        intent].”        Id.     Although          one    of    the     investigating

deputies     had       noted      that    Sam        said    that       defendant     may     have

consumed     a    six-pack         of     beer,       Kara    and       Sam    testified      that

defendant        had    consumed         two    beers       and     smoked     one    joint     of

marijuana in the hours preceding his touching of Jada.                                        Both

Kara and Sam testified that defendant did not seem impaired. Sam

had shared the joint with defendant and testified that he did

not feel impaired by it.

    In     State       v.   Baldwin,           the    Supreme       Court      held    that    the

evidence was insufficient to warrant an instruction on voluntary

intoxication. 330 N.C. 446, 463, 412 S.E.2d 31, 41 (1992). The
                                           -7-
Court concluded that “the evidence presented in this case—that

defendant     drank    ‘about       five   or    six’    beers   and    consumed      an

indeterminate      amount     of     marijuana     and    cocaine      at   some   time

earlier in the day—was insufficient to show that defendant was

so   intoxicated      that    he    was    incapable     of   forming       the   intent

necessary to commit first-degree premeditated and deliberated

murder.” Id.

      Similarly,      here,    there       was   evidence     that    defendant     had

consumed some beer—at most, six beers—some hours prior to the

criminal act and shared one joint. Defendant never testified

about the effect of the beer and marijuana on his mental state.

Cf. State v. Surrett, 217 N.C. App. 89, 97, 719 S.E.2d 120, 126

(2011) (finding no error in a trial court’s refusal to give a

voluntary intoxication instruction where there was no evidence

concerning     how      the        intoxicating        substance      affected       the

defendant’s mental state). The two witnesses who did testify

about   the    apparent       effects      of    the     substances     stated     that

defendant did not appear intoxicated. Evidence that defendant

uttered a single nonsense word and was thrown from the porch,

even taken in the light most favorable to defendant, does not

show that defendant was so intoxicated that he could not form

specific intent when he was rubbing Jada.
                                            -8-
       We    conclude   that    the     evidence        here   was    insufficient     to

warrant an instruction on voluntary intoxication. Therefore, we

hold   that    the   trial     court    did       not   err    in    refusing    to   give

defendant’s requested instruction.

                                 III. Conclusion

       For the foregoing reasons, we conclude that the trial court

did    not   err   in   refusing       to   instruct      the       jury   on   voluntary

intoxication.

       NO ERROR.

       Judges STEPHENS and MCCULLOUGH concur.

       Report per Rule 30(e).